EXHIBIT 10.11
(PACCAR FINANCIAL LOGO) [d81087d8108700.gif]

October 27, 2010    
Francis Drilling Fluids Ltd
240 Jasmine Road
Crowley, LA 70526
Dear Francis Drilling Fluids Ltd.
I would personally like to welcome you to PACCAR Financial and thank you for
selecting us as your financial services provider. Your business is highly valued
and we appreciate this opportunity to serve you.
My contact information is listed below and all of us at the Southeast Area
office are available to assist you with questions about your account, insurance
needs and future financing options. Again, welcome, and we are looking forward
to working with you!
As legal owner and lessor, we are required to assure or verify payment of many
of the taxes associated with the operation of your leased vehicle(s). These
include:

  •   State and Local Taxes     •   Federal Excise Tax (FET)     •   Federal
Highway Use Tax (FHUT)     •   State Highway Use and Fuel Taxes     •   Property
Taxes

Sales Tax and Federal Excise Tax
Sales Tax and FET are typically included as part of your monthly lease payment.
In some cases, the leasing arrangement or State tax laws will result in you
receiving separate monthly billing for Sales Tax.
Federal Highway Use Tax (FHUT)
You the lessee, are responsible for filing IRS Form 2290 and paying directly to
the IRS FHUT on all vehicles leased from us. Because we are the owner of the
vehicles, we must verify your payment when you file the initial IRS Form 2290
and annually thereafter. Proof of payment consists of a copy of your Form 2290
and a receipted (IRS verified) Schedule 1 or both sides of your cancelled FHUT
payment check. Please submit these items within 45 days of filing to the PACCAR
Financial office listed at the bottom of the next page, just above the payment
coupon.
Other Taxes
State Highway Use and Fuel Taxes, Personal Property Taxes and other taxes not
specifically mentioned above are your responsibility as lessee, unless state or
local laws preclude such arrangements.
Additionally, we may require verification of other tax payments where required
by law and/or additional information as needed to meet our responsibilities as
legal owner and lessor of the leased vehicle(s). Your cooperation in these
instances is appreciated.

 



--------------------------------------------------------------------------------



 



Payments
Please make note of your first payment due date. This date is located on the
coupon attached to the bottom of this letter. You should receive a coupon book
within two weeks. However, if your first payment is due prior to that time,
please use the payment coupon below. Note: the address on the coupon is for
payments only. All other correspondence should be sent to the address printed
above the coupon.
If you would like to use a more convenient method to make your payments,
consider our Automated Truck Payment (ATP) program. The ATP program allows your
monthly payment to be automatically drawn from your designated bank account. An
ATP enrollment form is enclosed for your convenience. This program is
economical, reliable and designed to save you time. To sign up, complete the
enclosed form (including your signature) and attach a voided check from the
account you wish to use to make your payments. Mail your completed agreement to
the PACCAR Financial address printed on the form. As soon as your account has
been set-up, you will receive a follow-up confirmation letter. Note: If your
first payment is due before you receive a confirmation letter from us, please
use the payment coupon at the bottom of this letter.
If I can be of further assistance, please do not hesitate to contact me.
Sincerely,
Laura Mantell
Contract Administrator
(770) 638-3880
PACCAR Financial Corp.
3805 Crestwood Parkway, Suite 300 Duluth, GA 30096 Phone: (770) 638-3880 / Fax:
(770) 638-3772
Temporary Coupon

                  No.   Account Number   Due Date   Amount Due   Installment 1  
900-681-600-00006070502   Nov 15,10   $5,637.39   Loan Credit
 
      LATE
CHARGES       FOR PROPER
CREDIT
RETURN THIS
COUPON
WITH YOUR
PAYMENT Francis Drilling Fluids Ltd   ADDITIONAL       IF YOU HAVE ANY QUESTIONS
CALL: (770) 638-3880   PAYMENT      
 
      TOTAL
PAYMENT      

      PACCAR Financial Corp.
PO Box 530491
Atlanta, GA 30353-0491   (PACCAR FINANCIAL LOGO) [d81087d8108701.gif]

90068160000006070502 15801 000563739

 



--------------------------------------------------------------------------------



 



Account Information

          Account Number   Equipment   Due Date 900-681-600-00006070502  
Peterbilt VIN: 1XPWDU9X1BD127498   Nov 15, 10 900-681-600-00006070502  
Peterbilt VIN: 1XPWDU9X3BD127499   Nov 15, 10 900-681-600-00006070502  
Peterbilt VIN: 1XPWDU9X6BD127500   Nov 15, 10

 



--------------------------------------------------------------------------------



 



(PACCAR FINANCIAL LOGO) [d81087d8108700.gif]   AUTOMATIC TRUCK PAYMENT
AUTHORIZATION AGREEMENT

I (We) hereby authorize and request PACCAR Financial Corp. (PFC) to initiate
electronic debit entries to my (our) account in the financial institution named
below (‘Bank Name’). I (We) authorize and request Bank to honor the debit
entries initiated by PFC and debit such charges to the bank account listed
below. This authority pertains only to my (our) PFC account(s) and to the
schedule of payments and any other amounts due under the terms and conditions of
my (our) account(s).
This authority is to remain in force and effect until the schedule of account
payments is completed and any other amounts due under the terms and conditions
of the account are paid, or until PFC and/or the Bank have received notification
from me (or either of us) of its termination. PFC and the Bank must receive a
written termination notification at least 10 business days prior to the next
scheduled payment. Any change in bank accounts will require 30-day notification
to PFC and may require an interim payment by check.
In case a withdrawal is made in error, any correcting transactions will be
resolved in accordance with NACHA Operating Rules, which are banking rules
governing Automated Clearing House (ACH) transactions.
PLEASE TYPE OR PRINT

             
•THIS AUTHORIZATION IS FOR:
  o NEW ATP SET-UP   o BANK ACCT CHANGE   o EXISTING ATP CUSTOMER
 
            •NAME(S) ON PFC ACCOUNT:      
•FEDERAL TAX ID NO. (SOCIAL SECURITY NO. FOR AN INDIVIDUAL):
Francis Drilling Fluids Ltd
           
 
           
•YOUR ACCOUNT NUMBER(S) WITH PFC
         
900-681-600-00006070502
           
 
           
•NAME(S) ON BANK CHECKING ACCOUNT
          o BUSINESS CHECKING
 
     
•THIS ACCOUNT IS:
   
 
          o PERSONAL CHECKING
 
           
•BANK CHECKING ACCOUNT NUMBER:
     
 
           
•BANK NAME:
           
 
           
•BANK CITY, STATE:
           

I (We) have read this authorization and fully understand my (our) rights and
obligations under this agreement. Signing below is also acknowledgment of
receipt of a single copy of this agreement.

             
•SIGNATURE:
  •DATE:        
 
                    PFC USE ONLY
•OTHER ACCOUNT SIGNATURE (IF APPLICABLE):
  •DATE:   AREA OFFICE:    
 
      REVIEWED BY:    

•   Please staple a VOID CHECK here. Deposit Slips are NOT acceptable.   •  
Keep a copy of this signed authorization form for your records.   •   Mail the
completed form to the PACCAR Financial Area Office serving your account.

PACCAR Financial Corp. — Southeast Area
3805 Crestwood Parkway, Suite 300
Duluth, GA 30096
Phone Number: (770) 638-3880

          CAT. NO. 7605 OMS   ORIGINAL FOR PACCAR FINANCIAL CORP.

 



--------------------------------------------------------------------------------



 



OCT 26 2010

(PACCAR FINANCIAL LOGO) [d81087d8108700.gif]   EQUIPMENT LEASE AGREEMENT
SCHEDULE A: RENTAL PAYMENTS

Schedule A is made a part of the Equipment Lease Agreement dated August 30, 2010
between PACCAR Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd
(“Lessee”).

             
COMMENCEMENT DATE:
  TERM OF LEASE(NO. OF MONTHS):   LOCATION OF THE EQUIPMENT:
October 15, 2010
    60     240 Jasmine Rd., Crowley, LA 70526
 
           
STATE OF JURISDICTION:
  STATE TITLING EQUIPMENT:   BASE PLATE REGISTRATION (STATE, COUNTY, CITY):
Louisiana
  Louisiana   Louisiana, Acadia, Crowley

                                  DESCRIPTION OF EQUIPMENT                      
      VEHICLE IDENTIFICATION   * TAXABLE   SCHEDULE A     MONTHLY   YEAR   MAKE
  MODEL   NUMBER   GROSS WEIGHT   VALUE     RENTAL PMT  
2011
  Peterbilt   388   1XPWDU9X1BD127498   52000   $ 109,941.50     $ 1,716.10  
2011
  Peterbilt   388   1XPWDU9X3BD127499   52000     109,941.50       1,716.10  
2011
  Peterbilt   388   1XPWDU9X6BD127500   52000     109,941.50       1.716.10  

 

*   The reported taxable gross weight must be no more than the highest gross
weight declared for any purpose including registering a vehicle in a state.

                 
MONTHLY RENTALS
               
1. Schedule A Value (Total Equipment Cost)
          $ 329,824.50  
2 Adjustments
            0.00  
3. Adjusted Schedule A Value
            329.824.50  
4. Base Monthly Value
            5,148.30  
5. Tax Additions
               
State           Louisiana
    4.0000 %     205.93  
County      Acadia
    3.0000 %     154.45  
City            Crowley
    2.5000 %     128.71  
ICC#                         
  (If exempt from state & local taxes)  
6. Total Monthly Rentals
          $ 5,637.39  
 
               
AMOUNT DUE AT DELIVERY
               
1. Advance Rentals
               
1 @ $5,637.39
          $ 5,637.39  
2. Security Deposit (refundable)
            0.00  
3. Interim Rent (Extra Days)
            0.00  
4. License, Title, UCC & Registration
            0.00  
5. Other
            0.00  
6. Document Preparation Fee
            100.00  
7. Total Amount Due at Delivery
          $ 5,737.39   Advance rental payment and interim rent are due at
delivery, thereafter monthly rental payments are due on the same day of each
month beginning November 15, 2010.

             
LESSOR:
  PACCAR Financial Corp.   LESSEE:   Francis Drilling Fluids, Ltd
 
           
BY:
  /s/ Laura Mantell   BY:   /s/ Michael Francis
 
           
 
          Michael Francis
 
  TITLE: Sr. Contract Administrator       TITLE: President
 
  DATE October 15, 2010       DATE October 15, 2010

CAT. NO. 4053 LDM

 



--------------------------------------------------------------------------------



 



(PACCAR FINANCIAL LOGO) [d81087d8108700.gif]   TERMINAL RENTAL ADJUSTMENT CLAUSE

This Terminal Rental Adjustment Clause (“TRAC”) Supplement is made a part of the
Equipment Lease Agreement (“Agreement”) dated August 30, 2010 between PACCAR
Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd (“Lessee”) and the
provisions hereof shall have the same force and effect as though they had been
expressly set forth in the Agreement.

                      DESCRIPTION OF EQUIPMENT   YEAR   MAKE   MODEL   VEHICLE
IDENTIFICATION NUMBER   TRAC VALUE  
2011
  Peterbilt   388   1XPWDU9X1BD127498   $ 21,988.30  
2011
  Peterbilt   388   1XPWDU9X3BD127499     21,988.30  
2011
  Peterbilt   388   1XPWDU9X6BD127500     21,988.30  

By executing this TRAC Supplement, Lessee elects and agrees that there shall be
an adjustment of the rental price to be paid under the Agreement for the
Equipment identified above. The rental adjustment shall be determined by
reference to the net proceeds (as defined in Section 26 of the Agreement)
realized by the Lessor upon the sale or other disposition of such Equipment.
As to each item of Equipment identified above, if the net proceeds received by
Lessor from the sale or other disposition after expiration of the Term
(including the net proceeds from any sale under section 19 of the Agreement but
excluding any payments recovered on account of Lessee’s Holdover Liability
defined in Section 18 of the Agreement) are less than the TRAC Value for such
Equipment as stated above, the Lessee shall be liable for and shall immediately
pay to Lessor the amount of such deficiency as additional rental hereunder. If
the net proceeds are in excess of the TRAC Value, then 100.00000 percent of such
excess shall be returned to Lessee as a reduction in the rental payments for
such Equipment the TRAC Value shall not be reduced by any Holdover Liability (as
defined in Section 18 of the Agreement). However, Lessor is entitled to retain
all or any portion of such amount to satisfy any of Lessee’s obligation under
the Agreement, including any Holdover Liability.

             
LESSOR:
  PACCAR Financial Corp.   LESSEE:   Francis Drilling Fluids, Ltd
 
           
BY:
  /s/ Laura Mantell   BY:   /s/ Michael Francis
 
           
 
        Michael Francis
 
  TITLE: Sr. Contract Administrator       TITLE: President
 
  DATE  October 15, 2010       DATE  October 15, 2010

REQUIRED STATEMENT BY LESSEE:
Lessee hereby certifies, under penalty of perjury, that

  (i)   Lessee intends that more than 50% of the use of the Equipment subject to
this Modified TRAC Supplement is to be used in a trade or business of the
Lessee, and     (ii)   Lessee has been advised, and Lessee understands and
agrees that Lessee will not be treated as the owner of the Equipment identified
above for Federal Income Tax purposes.

          LESSEE: Francis Drilling Fluids, Ltd
    BY:   /s/ MICHAEL FRANCIS       MICHAEL FRANCIS, PRESIDENT         

CAT. NO. 4420 LDM Revision 3/22/07

 



--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   casualty and
termination schedule

This Casualty and Termination Schedule is made a part of the Equipment Lease
Agreement dated August 30, 2010 between PACCAR Financial Corp. (“Lessor”) and
Francis Drilling Fluids, Ltd (“Lessee”). Termination values assume that all
rental payments, fees, and other payments due under the agreement are paid. The
table below reflects the percentage of original cost for casualty or termination
at each rental month.

                  Period   Date     Percentage    
1
    11/15/10       99.75  
2
    12/15/10       99.00  
3
    1/15/11       97.99  
4
    2/15/11       96.97  
5
    3/15/11       95.94  
6
    4/15/11       94.89  
7
    5/15/11       93.83  
8
    6/15/11       92.75  
9
    7/15/11       91.66  
10
    8/15/11       90.56  
11
    9/15/11       89.44  
12
    10/15/11       88.30  
13
    11/15/11       87.15  
14
    12/15/11       85.98  
15
    1/15/12       84.80  
16
    2/15/12       83.60  
17
    3/15/12       82.39  
18
    4/15/12       81.16  
19
    5/15/12       79.93  
20
    6/15/12       78.68  
21
    7/15/12       77.44  
22
    8/15/12       76.17  
23
    9/15/12       74.89  
24
    10/15/12       73.61  
25
    11/15/12       72.31  
26
    12/15/12       71.00  
27
    1/15/13       69.68  
28
    2/15/13       68.35  
29
    3/15/13       67.00  
30
    4/15/13       65.63  
31
    5/15/13       64.26  
32
    6/15/13       62.88  
33
    7/15/13       61.50  
34
    8/15/13       60.10  
35
    9/15/13       58.68  
36
    10/15/13       57.27  
37
    11/15/13       55.84  
38
    12/15/13       54.39  
39
    1/15/14       52.94  
40
    2/15/14       51.47  
41
    3/15/14       49.99  
42
    4/15/14       48.49  
43
    5/15/14       46.99  
44
    6/15/14       45.47  
45
    7/15/14       43.96  
46
    8/15/14       42.43  
47
    9/15/14       40.88  
48
    10/15/14       39.34  
49
    11/15/14       37.77  
50
    12/15/14       36.19  
51
    1/15/15       34.61  
52
    2/15/15       33.01  
53
    3/15/15       31.40  
54
    4/15/15       29.78  
55
    5/15/15       28.16  
56
    6/15/15       26.54  
57
    7/15/15       24.92  
58
    8/15/15       23.28  
59
    9/15/15       21.64  
60
    10/15/15       20.00  

                              LESSOR: PACCAR Financial Corp.       LESSEE:
Francis Drilling Fluids, Ltd
 
                           
BY:  
  /s/ Laura Mantell       BY:     /s/ Michael Francis            
 
 
 
         
 
Michael Francis            
 
 
 
TITLE: Sr. Contract Administrator           TITLE: President            
 
  DATE: October 15, 2010           DATE: October 15, 2010            

CAT. NO. 4144 LDM

 



--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   EQUIPMENT ACCEPTANCE ACKNOWLEDGMENT

Regarding the Equipment Lease Agreement dated August 30, 2010 between PACCAR
Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd (“Lessee”) the
undersigned Lessee hereby acknowledges that:

  1.   The Equipment leased under the above Equipment Lease Agreement and the
Schedule A dated October 15, 2010

      (a) has been delivered to and, as of this date, is unconditionally
accepted by the Lessee;         (b) is in good condition (operating and
otherwise) and repair;         (c) is in full compliance with the terms of said
Agreement;         (d) is marked to show Lessor’s interest in the manner
requested by the Lessor.

  2.   Unless otherwise specified on any Schedule(s) the Commencement Date under
any Schedule(s) is, and the obligation of the Lessee to pay rental with respect
to said Equipment commences on, the date of this Acknowledgment.     3.   In the
event that the Lessee shall at any time hereafter have any problems with said
Equipment, it will look solely to the manufacturer for satisfaction and will
nevertheless continue to pay rentals to Lessor free of any setoff, counterclaim
or defense.

Lessee further certifies that (i) no event has occurred and is continuing which
constitutes a default by Lessee under the Agreement, (ii) no event has occurred
and is continuing which, with the giving of notice, passage of time, or both
would constitute such a default by Lessee under the Agreement, and (iii) that
there has not occurred any material adverse change in the financial or business
condition of Lessee or any guarantor of lessee’s obligation to Lessor since the
date of the last financial statements submitted to Lessor by Lessee or any such
guarantor and (iv) no representation or warranties other than those appearing in
the Agreement have been made to Lessee.

    Accepted as of this fifteenth day of October, 2010.

            LESSEE: Francis Drilling Fluids, Ltd
      BY:   /s/ Michael Francis       Michael Francis       TITLE: President   
 

CAT. NO. 4121 LDM

 



--------------------------------------------------------------------------------



 



(PACCAR FINANCIAL GRAPHICH) [d81087d8108700.gif]
REQUEST FOR LEASE INSURANCE CERTIFICATION

          TO: INSURANCE COMPANY OR AGENT       FROM: LESSEE
NAME: Louisiana Companies
      NAME: Francis Drilling Fluids, Ltd
ADDRESS: 2201 W. Congress
      ADDRESS: 240 Jasmine Road
CITY, STATE, ZIP: Lafayette, LA 70506
      CITY, STATE, ZIP: Crowley, LA 70526
AGENT: Annette Latiolais
  PHONE NUMBER: 337-233-3932    

COVERAGE CERTIFICATION REQUESTED

         
þ  LIABILITY*
  þ PHYSICAL DAMAGE   o POLLUTION LIABILITY *
 
       
$1,000,000 minimum combined single limits per occurrence.
  $5,000 maximum deductible, comprehensive (or C.A.C.) and collision.  
$                    minimum for transportation of hazardous materials.
 
       
EXCEPTION
  EXCEPTION   EXCEPTION

 

*   The insurance must be underwritten by an insurance company currently rated
“A-” or better by A.M. Best & Co. Territory limitation, commodity restrictions,
or driver exclusions to the policy are not allowed.

Please be advised that the equipment described below will require insurance
coverage under the Equipment Lease Agreement dated August 30, 2010 through
PACCAR Financial Corp. (Lessor).

                                  COMMENCEMENT                       VEHICLE
INDENTIFICATION   TERM DATE   YEAR   MAKE   MODEL   NUMBER   (YEARS)
10/15/2010
    2011     Peterbilt     388     1XPWDU9X1BD127498     5.00  
10/15/2010
    2011     Peterbilt     388     1XPWDU9X3BD127499     5.00  
10/15/2010
    2011     Peterbilt     388     1XPWDU9X6BD127500     5.00  

Preliminary verification of insurance was received on      
                                    via Phone                                   
                            .
We have agreed that PACCAR Financial Corp. as Lessor and owner of the above
equipment, shall be an Additional Insured and Loss Payee on our policy or
policies under which such equipment is to be insured and that insurance
certificates will be provided. We have further agreed that you shall give
30 days prior written notice to PACCAR Financial Corp. for any changes or
cancellations of such insurance. The policy shall provide that Lessor’s interest
shall not be invalidated by any acts, omissions, or neglect of anyone other than
Lessor.
Please accept this as authorization for your compliance in forwarding the
necessary documents as promptly as possible to PACCAR Financial Corp. at the
address indicated below.

               
     PACCAR Financial Corp.
        By:  /s/ Michael Francis
 
             
 
            Michael Francis
ADDRESS:
  P.O. Box 2374         TITLE: President
CITY, STATE, ZIP:
  Denton, TX 76202         DATE: October 15, 2010
FAX:
  (425)468-8561          

CAT. NO. 4055a LDM 7/2008





--------------------------------------------------------------------------------



 



(PACCAR FINANCIAL LOGO) [d81087d8108700.gif]
LEASE GUARANTY
Reference is made to the Equipment Lease Agreement (“Agreement”) dated
August 30, 2010 between PACCAR Financial Corp. (“Lessor”) and Francis Drilling
Fluids, Ltd (“Lessee”).
In order to induce Lessor to enter into the Agreement, and for other valuable
consideration the receipt and sufficiency of which is hereby acknowledged.
Guarantor (and if more than one, each of the undersigned Guarantors jointly and
severally) hereby unconditionally and irrevocably guarantees to Lessor and its
assigns that, regardless of the enforceability of the Agreement or of any other
circumstance which might affect the liability of Lessee or of Guarantor: (i) all
of Lessee’s payment and other obligations under the Agreement (“Obligations”)
will be performed or paid in full in accordance with the terms of the Agreement,
and (ii) in case of any extension of time of payment or other change, amendment
or modification of the Obligations, they will be performed or paid in full in
accordance with the terms of such extension, change, amendment or modification.
In the event that any of the Obligations are not performed or paid in full when
due for whatever reason, including Lessee’s bankruptcy, insolvency or
receivership or a discharge or release of the Obligations in a bankruptcy or
other judicial proceeding, Guarantor will pay such amount immediately upon
notice from Lessor, regardless of whether Lessor has proceeded against Lessee or
the Equipment (as defined in the Agreement). Guarantor hereby waives notice of
and consents to any and all changes, amendments, modifications, extensions of
time of payment, renewals, releases of Equipment or any other indulgency from
time to time granted to Lessee in respect of any or all of the Obligations.
Guarantor hereby waives notice of acceptance, notice of presentment, demand of
payment, notice of protest, notice of sale or other disposition and notice of
release or other handling of the Equipment, and all other notices and demands
whatsoever respecting the Obligations or the Equipment. This Guaranty shall bind
the Guarantor and the Guarantor’s heirs, successors and assigns. This Guaranty
shall be automatically reinstated if for any reason any payment or performance
in respect of the Obligations shall be rescinded or must otherwise be restored
or returned, whether as a result of proceedings in bankruptcy or otherwise. Any
of the undersigned Guarantors, if more than one, and any other party liable in
respect of the Obligations may be released without affecting the liability of
any undersigned Guarantor or Guarantors not so released. Lessor may assign this
Guaranty, and if it does, the assignee shall have the same rights and remedies
as if originally named herein in place of Lessor. Guarantor hereby irrevocably
waives and renounces any right or claim Guarantor would otherwise have against
Lessee, whether by way of indemnification, subrogation, exoneration, right of
reimbursement, contribution or otherwise, as a consequence of Guarantor’s making
any payment under this Guarantee.
Dated this fifteenth day of October, 2010.

              Individual Guarantor   SocSecurityNo   Address   Phone  
/s/ Michael Francis
  ###-##-####   240 Jasmine Rd   xxx-xx-8685
Michael Francis
      Crowley, LA 70526    

CAT. NO. 4054b LDM 12/08

